DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendment filed February 10th, 2022, have been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed December 7th, 2021. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 02/10/2022 has been considered by the examiner. 
Response to Arguments
Applicant's arguments filed February 10th, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to independent claims 1, 15 & 16 under 35 U.S.C. § 103 that the combination of Young (US 2014/0336639) and Maor (US 
In regard to applicant’s argument on page 9 that one of skill in the art would not be motivated to configure the generator of Young to provide the pulsed electric fields of Maor because Young discloses a source of radiofrequency (RF) energy at [0052]. The Examiner respectfully disagrees on the following grounds: 
The preamble of independent claims 1 & 15 state “a system for ablation” and independent claim 16 states “an ablation method”. The Examiner acknowledges that ablation includes electroporation (where ablation is an umbrella term) and electroporation does not necessarily include ablation unless otherwise stated, however the two modalities are similar enough to be the same field of endeavor such that the terms are often used interchangeably, and most electrosurgical devices capable of delivering energy are capable of operating under either mode. Since all preambles state “ablation” to describe the system(s)/method of independent claims 1, 15 & 16, they are therefore not limited. 
Young in [0045] states “The RF generator 6 is a conventional RF power supply that operates at a frequency in the range from 200 KHz to 1.25 MHz, with a conventional sinusoidal or non-sinusoidal wave form. Such power supplies are available from many commercial suppliers, such as Valleylab, Aspen, and Bovie” similar to what is stated again in [0052], as applicant points out, but Young continues on in [0045] to say: “Most general purpose electrosurgical power supplies, however, operate at higher voltages and powers than would normally be necessary or suitable for vessel occlusion. Thus, such power supplies would usually be operated at the lower ends of their voltage 
Finally, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, this is a simple substitution that would yield predictable results (see MPEP § 2143: (B) Simple substitution of one known element for another to obtain predictable results) wherein replacing the generator or programming an already capable generator with the described high voltage and frequency settings would result in the predictable result of electroporation via a pulsed electric field. With this, there is motivation to modify the system of Young in a way to reduce the generation of heat which would be knowledge generally available to one or ordinary skill in the art if one wanted to treat aberrant tissue while minimizing effects to surrounding healthy tissue. 
With these aforementioned grounds, this argument is not persuasive and the Examiner maintains the rejection of independent claims 1, 15 & 16 and maintains the rejection of their dependent claims 2-14 & 17-20. 
In regards to applicant’s argument on page 10 that Condie (US 2013/0296839) fails to remedy the deficiencies of Young and Maor for claim 3, the Examiner 
In regards to applicant’s argument on page 10 that Kenneth (US 2021/0220038) fails to remedy the deficiencies of Young and Maor for claims 7 & 20, the Examiner respectfully disagrees on the grounds laid out above regarding independent claims 1 & 16, in which the rejection for claims 1 & 16 is maintained and therefore the rejection for claims 7 & 20 is also maintained.
In regards to applicant’s argument on pages 10-11 that Young (US 2008/0269739) fails to remedy the deficiencies of Young and Maor for claims 8 & 9, the Examiner respectfully disagrees on the grounds laid out above regarding independent claim 1, in which the rejection for claim 1 is maintained and therefore the rejection for claims 8 & 9 is also maintained.
In regards to applicant’s argument on page 11 that Buesseler (US 2015/0270634) fails to remedy the deficiencies of Young and Maor for claim 11, the Examiner respectfully disagrees on the grounds laid out above regarding independent claim 1, in which the rejection for claim 1 is maintained and therefore the rejection for claim 11 is also maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20140336639 A1) in view of Maor (US 20160113709 A1).
Regarding claim 1, Young discloses a system for ablation (ablation device [abstract]) comprising 
an inner electrode assembly comprising an inner elongate shaft (first shaft 330 [0060], Figs. 11-13) and a distal electrode (electrodes 326 [0060], Figs. 11-13);
an outer electrode assembly comprising an outer elongate shaft (second shaft 320 [0060], Figs. 11-13) and a proximal electrode (electrodes 356 [0060], Figs. 11-13), wherein the outer electrode assembly defines a central passage (lumen 328 [0061], Figs. 11-13) configured to slidably receive the inner electrode assembly, wherein the distal electrode or the proximal electrode is axially moveable with respect to the other (first shaft 330 is slidably disposed within lumen 328 of second shaft 320 [0061]; 
an energy source configured to be electrically connected to the distal electrode and the proximal electrode (RF generator 6 configured to deliver ablation energy to electrodes 326 and 356 [0068]);
wherein one of the distal electrode and proximal electrode is part of a first expandable electrode array comprising two or more electrode elements moveable between an unexpanded position and an expanded position (first and second arrays 325, 350, either considered to be first, deployed via movement of respective shafts relative to each other including during use [0061]; arrays are understood to expand when exiting surrounding shafts given their illustrated deployed position [0061], Figs. 11-13).
Young fails to disclose that the energy source is configured to deliver a pulsed electric field (PEF). 
Maor, in an analogous device, discloses a generator configured to provide a pulsed electric field for non-thermal irreversible electroporation [0193]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to configure the generator of Young to provide a pulsed electric field as taught by Maor in order to perform irreversible electroporation and ablate tissue without the generation of heat that could damage extracellular components [0005]. 
This further meets the limitations of claims 4-6, 10, and 13 respectively requiring the distal electrode to be part of a first expandable electrode array, the 
This further meets the limitations of claims 16-19 as the methods of claims 16-18 requiring an ablation probe comprising the structures of claim 1, expanding the electrode array, delivering the pulsed electric field to the distal and proximal electrodes, moving either the distal or proximal electrode axially with respect to the other, and delivering the PEF during electrode movement would inherently be carried out by the system of claim 1 under normal operation. See MPEP 2112.02 I. PROCESS CLAIMS — PRIOR ART DEVICE ANTICIPATES A CLAIMED PROCESS IF THE DEVICE CARRIES OUT THE PROCESS DURING NORMAL OPERATION.
Regarding claim 19 requiring the delivery of a second PEF after performing any of a number of electrode movements, Young states that if further ablation to increase lesion size is desired, electrodes 326, 356 of arrays 325, 350, respectively, may be deployed and previously discussed steps may be repeated [0069], including adjusting the distance between first and second arrays 325, 350 [0061] and energy delivery [0068]. Therefore, the method of claim 19 would also inherently be performed by the system of claim 1 under normal operation.  
Regarding claim 2, Young/Maor disclose the system of claim 1 and Young further discloses wherein the expanded position of the first expandable electrode array includes at least a first expanded position and a second, further expanded position 
Regarding claim 12, Young/Maor disclose the system of claim 1 and Young further discloses wherein the two or more electrode elements are movable by a radial-acting mechanism between the unexpanded position and the expanded position (parabolic shape of tines expands tines radially as they exit their respective shafts [0061], Figs. 11-13).
Regarding claim 14, Young/Maor disclose the system of claim 1 and Young further discloses wherein the first expandable electrode array is an elongate electrode array (Figs. 11-13 show that the array is elongate) configured to contact an elongated portion of a vessel wall (array, when deployed within a vessel, would contact an elongated portion of a vessel wall). 
Regarding claim 15, Young discloses a system for ablation (ablation device [abstract]) comprising 
an inner electrode assembly comprising an inner elongate shaft (second shaft 320 [0060], Figs. 11-13) and a distal electrode array (first array 325 [0060], Figs. 11-13), the distal electrode array comprising two or more electrode tines (electrodes 326 [0060], Figs. 11-13) moveable by a linear force between an unexpanded position within the inner elongate shaft and an expanded position (first array 325 can be deployed by 
an outer electrode assembly comprising an outer elongate shaft (cannula 312 [0060], Figs. 11-13) and a proximal electrode array (second array 350 [0060], Figs. 11-13), the proximal electrode array comprising two or more electrode tines (electrodes 356 [0060], Figs. 11-13) moveable by a linear force between an unexpanded position within the outer elongate shaft and an expanded position (second array 350 can be deployed by advancing the second shaft 320 distally relative to the cannula 312 [or retracting the cannula 312 proximally relative to the second shaft 320] until the second array 350 of electrodes 356 exit from a distal opening 360 at the distal end 314 of the cannula [0061]; therefore, force must be present for movement to occur, and expanded position is understood to occur based on parabolic shape of electrodes when exiting cannula 312 in Figs. 11-13) wherein the outer electrode assembly defines a central passage configured to slidably receive the inner electrode assembly (second shaft 320 slidably disposed within lumen 318 of cannula 312 [0061], Figs. 11-13), wherein the distal electrode array or the proximal electrode array is axially moveable with respect to the other (first array 325 secured to first shaft 330 slidably disposed within second shaft 330 upon which second array 350 is secured, therefore, as sliding occurs, electrodes move axially with respect to each other [0060-0061]); and

Young fails to disclose that the energy source is configured to deliver a pulsed electric field (PEF). 
Maor, in an analogous device, discloses a generator configured to provide a pulsed electric field for non-thermal irreversible electroporation [0193]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to configure the generator of Young to provide a pulsed electric field as taught by Maor in order to perform irreversible electroporation and ablate tissue without the generation of heat that could damage extracellular components [0005].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20140336639 A1) and Maor (US 20160113709 A1) in view of Condie (US 20130296839 A1).
Young/Maor disclose the system of claim 1, but fail to disclose wherein the system further comprises a sensing circuit connected to the distal electrode and the proximal electrode and configured to generate at least one signal corresponding to an impedance of tissue.
Condie, in an analogous system, discloses a sensing circuit connected to the distal electrode and the proximal electrode and configured to generate at least one signal corresponding to an impedance of tissue (impedance of pairs of electrodes including distal and proximal is measured [0009]). 
. 
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20140336639 A1) and Maor (US 20160113709 A1) in view of Kenneth (US 20210220038 A1).
Regarding claim 7, Young/Maor disclose the system of claim 1, but fail to disclose wherein the system is configured to provide the distal electrode, the proximal electrode, and each of the two or more electrode elements of the first expandable electrode array with an individually controlled electric polarity.
Kenneth, in an analogous system, discloses wherein any number of individual electrodes can be operated independently including voltage levels and polarity [0078]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the system of Young/Maor the individual electrode control as taught by Kenneth in order to allow for selective control of electrodes to customize treatment [0078]. 
This further meets the limitations of claim 20 as the method of claim 20 would inherently be performed by the device of claim 7 under normal operation. See MPEP 2112.02 I. as above.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20140336639 A1) and Maor (US 20160113709 A1) in view of Anderson (US 20080269739 A1).
Regarding claim 8, Young/Maor disclose the system of claim 1, but fail to disclose further comprising an intermediate electrode assembly comprising an intermediate elongate shaft and an intermediate electrode, the intermediate elongate shaft defining a central passage configured to slidably receive the inner electrode assembly, wherein the intermediate elongate shaft is configured to be received within the central passage of outer electrode assembly. 
Anderson, in an analogous system, discloses an intermediate electrode assembly comprising an intermediate elongate shaft (inner cannula 308 [0074], Fig. 17) and an intermediate electrode (electrodes 126 of array 324(2) [0074] which deploy from inner cannula 308 [0076], Fig. 17), the intermediate elongate shaft defining a central passage configured to slidably receive the inner electrode assembly (central lumen 316, inner probe 310 slidably disposed within inner cannula 308, [0074], Fig. 17), wherein the intermediate elongate shaft is configured to be received within the central passage of outer electrode assembly (inner cannula 308 slidably disposed within outer cannula 307 [0074], from which electrode array 324(3) is deployed Fig. 17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the system of Young/Maor the intermediate electrode assembly and configuration as taught by Anderson in order to affect treatment by including more electrodes and greater adjustability [0076-0077].
Regarding claim 9, Young/Maor/Anderson disclose the system of claim 8, and Anderson further discloses wherein the intermediate electrode is part of the first expandable electrode array (electrode array 324(2) is common to two electrode pairs respectively also consisting of arrays 324(1) and 324(3), either considered as the first expandable electrode array [0075]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Young (US 20140336639 A1) and Maor (US 20160113709 A1) in view of Buesseler (US 20150270634 A1).
Young/Maor disclose the system of claim 1, but fail to disclose wherein the two or more electrode elements are movable by a rotationally-acting mechanism between the unexpanded position and the expanded position.
Buesseler, in an analogous system, discloses wherein two or more electrode elements (of electrode assembly 33 [0033], Fig. 2) are movable by a rotationally-acting mechanism between the unexpanded position and the expanded position (annular actuator 37 allows for connection to electrode assembly and rotation to selectively configure the electrode assembly between collapsed and expanded configurations [0033]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the system of Young/Maor the rotational-mechanism for deploying electrodes as taught by Buesseler in order to selectively configure the expansion of the electrode assembly [0033]. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571) 272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL M ZIEGLER/           Examiner, Art Unit 3794    

/JOANNE M HOFFMAN/           Supervisory Patent Examiner, Art Unit 3794